
	
		II
		111th CONGRESS
		1st Session
		S. 2178
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Specter (for himself
			 and Mr. Casey) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the suspension of duty on
		  tetraethylammonium perfluoroctanesulfonate.
	
	
		1.Tetraethylammonium
			 perfluor-octanesulfonate
			(a)In generalHeading 9902.02.15 of the Harmonized Tariff
			 Schedule of the United States (relating to tetraethylammonium
			 perfluoroctanesulfonate) is amended by striking the date in the effective
			 period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
